Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application filed December 30, 2021. Claims 1-4 are presented for examination. Claim 1 is an independent claim.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2012-131154 filed in Japan on June 8, 2012, which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted December 30, 2021.


Drawings

The drawings filed December 30, 2021 are accepted by the examiner.



Abstract

The abstract filed December 30, 2021 is accepted by the examiner.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of application No. 17101396. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a first substrate having a long side and a short side; a plurality of first terminals arranged on a first line in parallel to the short side on the first substrate; a plurality of second terminals arranged on a second line in parallel to the short side; a plurality of common electrodes coupled to the first terminals; a plurality of pixel electrodes overlapping with the common electrodes; a plurality of video lines coupled to the pixel electrodes, and coupled to the second terminals; and a semiconductor chip having a plurality of third terminals coupled to the first terminals and a plurality of fourth terminals coupled to the second terminals, wherein the first line is arranged between the plurality of common electrodes and the second line, the plurality of fourth terminals is arranged closer to a center of the semiconductor chip than the plurality of third terminals, and the semiconductor chip is configured to supply touch signals to the common electrodes through the plurality of third terminals and video signals to the pixel electrodes through the plurality of fourth terminals, therefore the same limitations as claimed in application No. 17101396.
This is an obviousness-type double patenting rejection. 



Allowable Subject Matter
Claims 1-4 would be allowable after overcoming double patenting rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Matsuo (US 20090244021 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624